     Case 1:19-cv-01114-DAD-JLT Document 41 Filed 02/26/21 Page 1 of 5


 1   Steven D. McGee #71886
     Jared C. Marshall #272065
 2   Caroline M. Lutz #274836
     FENNEMORE DOWLING AARON
 3   8080 North Palm Avenue, Third Floor
     Fresno, California 93711
 4   Tel: (559) 432-4500
     Fax: (559) 432-4590
 5
 6   Bradley B. Johnson #257220
     Adam K. Guernsey #282105
 7   Russell A. Frink #302522
     HARRISON TEMBLADOR HUNGERFORD & JOHNSON LLP
 8   2801 T Street
     Sacramento, California 95816
 9   Tel: (916) 382-4377
     Fax: (916) 382-4380
10
     Attorneys for Defendant, GOLDEN QUEEN MINING COMPANY, LLC
11
12
13                                UNITED STATES DISTRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15
16
       GBTKAT GOLD, LLC, a California limited             Case No. 1-19-cv-01114-DAD-JLT
17     liability and FAR AWAY, LLC, a California
       limited liability company,                         STIPULATION TO CONTINUE TRIAL,
18                                                        EXTEND DEADLINES, AND MODIFY
                              Plaintiffs,                 SCHEDULING ORDER AND [PROPOSED]
19                                                        ORDER THEREON
       vs.
20                                                        (Doc. 40)
       GOLDEN QUEEN MINING COMPANY,
21     LLC, a California limited liability company;
       GOLDEN QUEEN MINING
22     CONSOLIDATED, LTD, a publicly traded
       British Columbia corporation,
23
                              Defendants.
24
25                  Plaintiffs GBTKAT GOLD, LLC and FAR AWAY, LLC (collectively,

26   “Plaintiffs”) and Defendant GOLDEN QUEEN MINING COMPANY, LLC (“Defendant”)

27   (collectively, Plaintiffs and Defendant are referred to as the “Parties”), by and through their

28   respective counsel of record, submit the following Stipulation to Continue Trial, Extend Deadlines,


      STIPULATION TO SUBSTITUTE COUNSEL AND CONTINUE TRIAL, EXTEND DEADLINES, AND MODIFY SCHEDULING ORDER
                                         AND [PROPOSED] ORDER THEREON
     Case 1:19-cv-01114-DAD-JLT Document 41 Filed 02/26/21 Page 2 of 5


 1   and Modify Scheduling Order and Proposed Order Thereon (the “Stipulation to Substitute

 2   Counsel”) pursuant to Federal Rules of Civil Procedure 6(b)(1)(A), 29(b), and 83; Local Rules

 3   143, 144, and 182(g); and Rules of Professional Conduct, Rule 1.16(b).

 4                                                    I.

 5                                              RECITALS

 6                  WHEREAS, on August 15, 2019, Plaintiffs filed their complaint in the U.S. District

 7   Court, Eastern District of California for: Accounting; Declaratory Relief; Waste; Conversion; and

 8   Unfair Competition – Cal. Bus. & Prof. § 17200 et seq. (Doc. No. 1) (the “Complaint”).

 9                  WHEREAS, on September 30, 2019, Defendant filed its answer to Plaintiffs’

10   Complaint (Doc. No. 7) (the “Answer”).

11                  WHEREAS, on December 30, 2019, the Court issued the Scheduling Order (Doc.

12   No. 18) providing for discovery and motion deadlines, settlement and pre-trial conference

13   hearings, and the date of commencement of trial regarding the above-captioned action. A true and

14   correct copy of the Scheduling Order is attached hereto as Exhibit “A” and is incorporated herein

15   by this reference.

16                  WHEREAS, pursuant to General Order No. 611 dated March 16, 2020, the Parties

17   stipulated to extend deadlines and modify the scheduling order due to the COVID-19 public health

18   emergency (Doc. No. 27) (the “COVID-19 Stipulation”), which was ordered by the Court on

19   August 28, 2020 in the document entitled Order Granting Amended Stipulation to Amend the Case

20   Schedule (Doc. No. 28) (the “Amended Scheduling Order”). True and correct copies of the

21   COVID-19 Stipulation and Order thereon are attached hereto as Exhibits “B” and “C”,

22   respectively, and are incorporated herein by this reference.

23                  WHEREAS, as more fully described in the declaration of Steven McGee being filed

24   concurrently with this stipulation, Fennemore Dowling Aaron believes that a conflict has arisen

25   between the firm and its clients, to the point where Fennemore Dowling Aaron has requested that

26   the firm be permitted to withdraw as counsel.

27                  WHEREAS, as more fully described in the declaration of Richard D. Keys being

28   filed concurrently with this stipulation, Plaintiffs are willing to allow Fennemore Dowling Aaron

                                                        2
      STIPULATION TO CONTINUE TRIAL, EXTEND DEADLINES, AND MODIFY SCHEDULING ORDER AND [PROPOSED] ORDER
                                                   THEREON
     Case 1:19-cv-01114-DAD-JLT Document 41 Filed 02/26/21 Page 3 of 5


 1   to withdraw, and Plaintiffs are prepared to retain new counsel to substitute in place of Fennemore

 2   Dowling Aaron, on the condition that the dates for discovery cutoff and other matters be extended

 3   for a minimum of six months to allow new counsel the opportunity to complete discovery and

 4   prepare the case for trial.

 5                   WHEREAS, in light of the foregoing, Defendant is willing to stipulate to the

 6   request to continue the dates for discovery cutoff and other dates as set forth below, on the

 7   condition that Plaintiffs agree to participate in mediation for this matter in the next approximately

 8   90 days, preferably with Judge Richard Silver (Ret.) who has been approved by both Plaintiffs and

 9   Defendant, or such other mediator who is mutually acceptable to the Parties. Plaintiffs are

10   agreeable to such condition.

11                   WHEREAS, in light of the foregoing, the Parties hereby request additional

12   modifications to the Amended Scheduling Order as set forth below.

13                                                    II.

14                                            STIPULATION

15                   THEREFORE, Plaintiffs and Defendant, by and through their respective counsel of

16   record, hereby stipulate and agree and request that the Court order that:

17                   1.      The Parties will schedule a mediation of the above-captioned action to take

18   place no later than May 31, 2021.

19                   2.      The current discovery and motion deadlines, settlement conference and pre-

20   trial conference hearing dates, and the date of commencement of trial set forth in the Amended

21   Scheduling Order (Doc. No. 28) be vacated; and

22                          A.      The discovery and motion deadlines, settlement conference and pre-

23   trial conference hearing dates, and the date of commencement of trial pertaining to the above-

24   captioned action be revised and re-scheduled as a modification of the Amended Scheduling Order

25   (Doc. No. 28) as proposed by the Parties below:

26   ///

27   ///

28   ///

                                                         3
       STIPULATION TO CONTINUE TRIAL, EXTEND DEADLINES, AND MODIFY SCHEDULING ORDER AND [PROPOSED] ORDER
                                                    THEREON
     Case 1:19-cv-01114-DAD-JLT Document 41 Filed 02/26/21 Page 4 of 5


 1
 2                                     i.    Non-Expert Discovery Deadline:              September 20, 2021;

 3                                   ii.     Expert Discovery Deadline:                  December 17, 2021;

 4                                   iii.    Expert disclosure:

 5                                                  a.        Initial:             October 8, 2021

 6                                                  b.        Rebuttal:            November 12, 2021

 7                                   iv.     Non-Dispositive Motion Deadlines:

 8                                                  a.                   Filing:         November 16, 2021;

 9                                                  b.                   Hearing:        December 14, 2021;

10                                    v.             Dispositive Motion Deadlines:

11                                                  a.                   Filing:         December 7, 2021;

12                                                  b.                   Hearing:        January 11, 2022;

13                                   vi.             Settlement Conference:              September 17, 2021
                                                                                         10:00 a.m.
14                                                                                       510 19th Street,
                                                                                         Bakersfield, CA;
15
                                     vii.            Pre-Trial Conference:               February 22, 2022;
16
                                     viii.           Trial:                              April 26, 2022;
17
                                      or
18
                          B.       The discovery and motion deadlines and settlement and pre-trial
19
     conference hearing dates pertaining to this matter be revised and re-scheduled as a modification of
20
     the Amended Scheduling Order (Doc. No. 28) pursuant to the Court’s calendar.
21
                    IT IS SO STIPULATED.
22
      Dated:     February 25, 2021                       FENNEMORE DOWLING AARON
23
24
                                                         By: /s/ Steven D. McGee
25                                                          Steven D. McGee
                                                            Jared C. Marshall
26                                                          Caroline M. Lutz
                                                            Attorneys for Plaintiffs,
27                                                          GBTKAT GOLD, LLC and FAR AWAY, LLC
28

                                                        4
      STIPULATION TO CONTINUE TRIAL, EXTEND DEADLINES, AND MODIFY SCHEDULING ORDER AND [PROPOSED] ORDER
                                                   THEREON
     Case 1:19-cv-01114-DAD-JLT Document 41 Filed 02/26/21 Page 5 of 5


 1    Dated:     February 25, 2021                   HARRISON TEMBLADOR HUNGERFORD &
                                                     JOHNSON LLP
 2
 3
                                                     By: /Bradley B. Johnson
 4                                                        Bradley B. Johnson
                                                          Adam K. Guernsey
 5                                                        Russell A. Frink
                                                          Attorneys for Defendant,
 6                                                        GOLDEN QUEEN MINING COMPANY,
                                                          LLC
 7                                                   III.

 8                                        [PROPOSED] ORDER

 9          The Court has considered the stipulation of the parties (Doc. 40). The Court is reluctant

10   to agree to amend the case schedule until new counsel appears. At that time, the Court will

11   entertain a new stipulation, which considers the needs of new counsel and the needs of the case.

12   It declines to select case dates, which are not connected to any stated reason and which, at least

13   at this time, appear to be arbitrary. Thus, the stipulation is DENIED WITHOUT PREJUDICE.

14
15   IT IS SO ORDERED.

16      Dated:     February 25, 2021                           /s/ Jennifer L. Thurston
17                                                      UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                        5
      STIPULATION TO CONTINUE TRIAL, EXTEND DEADLINES, AND MODIFY SCHEDULING ORDER AND [PROPOSED] ORDER
                                                   THEREON
